Per Curiam.
It would seem from an appeal bond which accompanies this record, that the case originated before a justice of the peace, in a prosecution against the plaintiff in error for the violation of a town ordinance. In the circuit court a declaration was filed for a violation of the ordinance, to which there was a demurrer. This was overruled, and a judgment rendered for the sum of five dollars. When the declaration was filed, a capias ad respondendum issued, which was executed, by the indorsement on which as well as by the declaration, it appears that the action was brought to recover the sum of five dollars, for firing a pistol in the street. The record of the justice is not brought up, nor do we know that any such record was before the circuit court. For anything that appears in the record, it was an original suit before the circuit court for five dollars fine for the violation of an ordinance. The charter confers power on the police justice to render judgment for fines imposed by *206the ordinances, but the circuit court has no original jurisdiction in such cases. In cases taken by appeal to the circuit court from a justice of the peace, the circuit court has no other jurisdiction' than such as the justice had. Glass v. Moss, 1 How. 519. As the circuit court acquires jurisdiction in such cases only by appeal, the record must show the foundation of. a judgment. In such cases it only acts as an appellate court, and this record does not show that it did so act.
Judgment reversed.